— Pursuant to statute (Judiciary Law, § 90, subd 7), the Grievance Committee for the Tenth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court, as petitioner, against Ferdinand R. Goglio, an attorney and counselor at law, admitted to practice in this court on May 25, 1954, under the name of Ferdinand Richard Goglio, based upon his conviction of a “serious crime”, to wit, on November 23, 1982, respondent pleaded guilty in United States District Court for the Southern District of New York, to giving $5,000 to an Internal Revenue Service appeals officer in violation of title 18 (§ 201, subd [f]) of the United States Code, and on any other acts of professional misconduct *907which may come to its attention. Section 90 (subd 4, par f) of the Judiciary Law requires respondent’s suspension from the practice of law when convicted of a “serious crime” until a final order is made concerning the charges of misconduct. Respondent shall remain suspended until the further order of the court. Francis F. Doran, Chief Counsel to the Joint Bar Association Grievance Committee for the Tenth Judicial District, 158 Third Street, Mineóla, New York, 11501, is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Damiani, Titone, Lazer and Gulotta, JJ., concur.